Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-15, 19 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bruce (6782668).
Bruce shows a cosmetic equipment shield comprising: at least two structural rooftop support bases (at 35) that are configured to be secured into an existing roof; at least two support arms (16, 22, 18) that extend from a least one of said at least two structural rooftop support bases, and at least one vertical cosmetic panel (12) that extends from said existing roof to said at least two support arms.
	Per claim 6, Bruce further shows said at least one vertical panel is made from a group of materials consisting of aluminum or steel.

	Per claim 8, Bruce further shows said telescoping support is adjusts a height of said at least one vertical cosmetic panel above said existing roof (per its attachment to tube 18).
	Per claims 9-10, Bruce shows at least one ballasted stabilizer (figure 3), wherein said ballasted stabilizer is securable to said existing roof (per hole 34).
	Per claims 11-12, Bruce further shows said ballasted stabilizer includes a horizontal telescoping support(16) that connects between said ballasted stabilizer and at least one of said at least one vertical cosmetic panel, wherein said horizontal telescoping support has an angle bracket (30, 26).
	Per claims 13-14, Bruce shows said angle bracket is secured to an angled telescoping support(the support of part 22 which connect to the tube 18) that connects to said at least one vertical panel above said horizontal telescoping support, wherein said connection of said angled telescoping support to said at least one vertical panel is with a bracket that spans between panel frame members on said at least one vertical panel.
	Per claim 15, Bruce further shows said least two structural rooftop support bases are configured to support said at least two support arms vertically, horizontally and at an angle (able to function as claimed).
	Per claim 19, Bruce shows said at least one vertical cosmetic panel is a solid metal panel.



Claim(s) 16-18, 20 are is/are rejected under 35 U.S.C. 102a1 as being anticipated Gephart et al (2009/0019789).

Per claims 17-18, 20, Gephart et al (figures 1-3) shows at least three vertical cosmetic panels that surround at least three sides of said existing equipment, includes at least four vertical cosmetic panels that surround at least a portion of four sides of said existing equipment, wherein said at least one vertical cosmetic panel is absorbing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (6782668).
Bruce shows all the claimed limitations except for said at least one vertical cosmetic panel includes a plurality of louvers whereby air can pass between said plurality of vertical vanes, wherein said at least one vertical cosmetic panel has an open air path of between 21 % and 53%, wherein said plurality of louvers are angled or bent.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Bruce’s panel to show the panel includes a plurality of louvers whereby air can pass between said plurality of vertical vanes, wherein said at least one vertical cosmetic panel has an open air path of between 21 % and 53%, wherein said plurality of louvers are angled or bent since using louvers instead of .  
Claim 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (6782668) in view of Mitchell Jr. et al (6138993).
Bruce as modified shows all the claimed limitations except for an inside bracket joiner that allows for joining at least a second vertical cosmetic panel at a 90-degree angle to said at least one vertical cosmetic panel.
Mitchell Jr et al shows protection screen with an inside bracket joiner (60) that allows for joining at least a second vertical cosmetic panel at a 90-degree angle to said at least one vertical cosmetic pane.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Bruce’s modified screen system to show an inside bracket joiner that allows for joining at least a second vertical cosmetic panel at a 90-degree angle to said at least one vertical cosmetic panel as taught by Mitchell in order to connect panels to screen the system from different angles surrounding the equipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different roof screen systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

2/12/2022